On Petition fob Eei-ieabing.
Reinhard, C. J.
-Appellant’s learned counsel complain that we did not in our former opinion pass upon all the questions presented by them in the record. The only undisposed of question discussed in appellant’s brief for a rehearing relates to the rejection of certain testimony proposed to be given by the appellant. He offered to prove by himself and another witness that he did not violate the order of the court embraced in the injunction, after the same was finally determined, for the reason that he had previously given and transferred the note sued on to one Parks, of Louisville, Kentucky, a nephew of the appellant, and that it was, in fact, said Parks who instituted and carried on the suit in the Louisville Law and Equity Court, and not the appellant, although the suit was carried on in the name of the latter, but without his knowledge and consentthat as soon as appellant was informed of the suit, he disclaimed any interest therein, and thereafter it was prosecuted in the name of said Parks, who was the real party in interest, and that the money was in reality col*417lected by said Parks, the appellant receiving none of it and having no interest therein.
Filed October 31, 1895.
We think the court properly excluded this proposed testimony. The record shows that substantially the same-defense was set up by the appellant’s answer in the injunction suit. It was there averred in substance that Main had given and transferred the note in question to said Parks, and that appellant did not commence or instigate the commencement of the action or proceedings in the Louisville Law and Equity Court, and that he had no knowledge of said suit except such as he derived from the complaint, a copy of which had been served upon him with the restraining order; that he had no connection with said suit, and had not attempted and was not then attempting, directly or indirectly, to collect such note or any note, claim, debt or judgment whatever from said Field, and that he had no interest or property in said note transferred by him to his nephew Parks.
The issue tendered by this answer was tried by the court and determined against the appellant. He . is therefore concluded by the same, and could not by the introduction of the proposed testimony again put in issue the questions so determined against him.
Petition overruled.